Exhibit 10.1
(BANK OF AMERICA LOGO) [c04363c0436301.gif]
LOAN SALE AND ASSIGNMENT AGREEMENT
This LOAN SALE AND ASSIGNMENT AGREEMENT (this “Agreement”), dated as of this
30th day of July, 2010 (the “Effective Date”), is by and between Bank of
America, N.A., a national banking association, successor to LaSalle Bank
National Association (“Assignor”) and Pure Cycle Corporation, a Colorado
corporation (“Assignee”).
RECITALS
A. Assignor is the owner and holder of the loan documents identified on
Exhibit A hereto (each, a “Loan Document” and collectively, the “Loan
Documents”), all such Loan Documents relating to the loan(s) (whether one or
more, the “Loan”) of Sky Ranch LLC, a Colorado limited liability company
(whether one or more, the “Borrower”), which indebtedness is currently owed to
Assignor.
B. Certain of the Loan Documents encumber land legally described in one or more
of the Loan Documents located in Arapahoe County, Colorado and known as the “Sky
Ranch development” (the “Land”).
B. Assignee has offered to purchase from Assignor, and Assignor has agreed to
sell to Assignee, the Loan Documents, subject to the terms and conditions
contained herein.
AGREEMENT
NOW, THEREFORE, in consideration of the premises herein contained and of other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignor and Assignee (the “Parties”) agree as follows:
1. Purchase and Sale of Loan. Assignee does hereby purchase, and in exchange for
good and valuable consideration paid by Assignee, Assignor does hereby sell,
assign, transfer and set over to Assignee the Loan Documents, without recourse,
representation or warranty of any kind, express or implied, except as set forth
herein. Assignee’s obligation to purchase the Loan Documents is subject to and
conditioned upon satisfaction of Assignee’s due diligence contingency set forth
in Paragraph 3.1 herein.
2. Earnest Money. Within three (3) business days after the execution and
delivery of this Agreement by Assignor and Assignee, Assignee shall deliver by
wire transfer of immediately available funds, to Chicago Title and Trust
Company, 171 North Clark Street, Chicago, Illinois 60601 (“Escrow Agent”), the
sum of Seven Hundred Thousand Dollars ($700,000.00) as earnest money (together
with any interest earned thereon, the “Earnest Money”). Assignee and Assignor
shall enter into an escrow agreement with Escrow Agent, which shall provide for
the following with respect to the disposition of the Earnest Money:

 

 



--------------------------------------------------------------------------------



 



2.1 Except to the extent otherwise provided in this Agreement, the Earnest Money
shall be refunded to Assignee if Assignee timely exercises its right provided in
Paragraph 3.1 hereof to terminate this Agreement.
2.2 The Earnest Money shall be disbursed to Assignor and applied to the Purchase
Price upon the Closing
2.3 If Assignee should fail to close the transaction contemplated herein as and
when required under the terms of this Agreement, and Assignor terminates this
Agreement as a result thereof, Assignor shall be entitled to retain
Seventy-Thousand Dollars ($70,000) of the Earnest Money, as provided in
Paragraph 12.1 hereof.
3. Matters Relating to the Land.
3.1 Due Diligence Contingency. Provided that (i) Sky Ranch LLC, as
debtor-in-possession, executes and delivers that certain License Agreement dated
as of July      , 2010 between Sky Ranch LLC, as debtor-in-possession, and
Assignee (the “License Agreement”), and (ii) Assignee delivers the Earnest Money
to Escrow Agent, for a period (“Inspection Period”) commencing upon the date of
the License Agreement and ending at 5:00 p.m. Eastern time on September 30,
2010, Sky Ranch LLC, as debtor-in-possession, has granted Assignee the right and
privilege to enter upon the Land for the sole purpose of allowing Assignee’s
consultant to conduct a phase 1 environmental assessment of the Land. Assignor
acknowledges and agrees that in connection with Assignee’s evaluation of the
environmental condition of the Land, (i) it shall not use any consultant
previously engaged by Assignor and (ii) it shall not perform or permit any of
its consultants or contractors to perform any physically invasive tests of the
Land (including, without limitation, drilling, boring, digging, excavation, test
pits or the like) without Assignor’s express written consent. Notwithstanding
any other provision of this Agreement, if Assignee is not satisfied for any
reason with the results of the phase 1 environmental assessment of the Land,
Assignee’s review of the property documentation or the bankruptcy proceeding of
Sky Ranch LLC, as such bankruptcy proceeding may affect the Loan Documents,
Assignee shall have the right in Assignee’s sole and exclusive determination, to
terminate this Agreement by giving written notice of such termination to the
Assignor (a “Termination Notice”) on or before the end of the Inspection Period,
time being of the essence. Assignee shall deliver any such Termination Notice in
accordance with the terms and conditions set forth in Paragraph 17 hereof
relating to the giving of notices. If Assignee shall timely exercise its right
under this Paragraph 3.1 to terminate this Agreement, the Earnest Money shall be
refunded to Assignee, except to the extent otherwise provided herein.
3.2 Indemnification. Assignee hereby undertakes and agrees (which agreement
shall survive the Closing or termination of this Agreement) to indemnify,
defend, and hold Assignor and its officers, directors, employees, agents and
representatives, free and harmless from any loss, injury, damage, claim, lien,
cost or expense, including attorneys’ fees

 

Page 2



--------------------------------------------------------------------------------



 



and costs, resulting from any entry upon the Land by Assignee and its officers,
employees, agents, consultants, invitees and contractors (collectively,
“Assignee’s Representatives”) and any tests or inspections conducted on the Land
by Assignee or any of Assignee’s Representatives (referred to herein
individually as a “Claim” and collectively as “Claims”), to the extent Assignee
gives its express written consent for any such testing. Notwithstanding anything
to the contrary contained in this Agreement or the Escrow Agreement, in the
event any Claims exist at a time when Assignee otherwise is entitled to the
return, refund, payment or delivery of the Earnest Money under any provisions of
this Agreement, the Earnest Money shall not be refunded to Assignee, but an
amount equal to 150% of the amount of any outstanding and unsatisfied Claims
shall be deducted and withheld from the Earnest Money and retained in escrow.
Such amount shall be retained in Escrow until such time as the Claims are
satisfied and Assignee has performed its indemnification obligations with
respect thereto. The balance of the Earnest Money, less and except the hold back
amount, shall be refunded to Assignee on the date that Assignee otherwise
becomes entitled to a return, refund, payment or delivery of the Earnest Money.
3.3 No Liens. Assignee shall keep the Land free from any liens arising out of
any work performed, materials furnished or obligations incurred by or on behalf
of Assignee or Assignee’s Representatives with respect to any inspection or
testing of the Land (a “Lien Claim”), to the extent Assignee gives its express
written consent for any such testing. If any such a Lien Claim at any time shall
be filed, Assignee shall cause the same to be discharged of record within
fifteen (15) days after knowledge by Assignee thereof by satisfying the same or,
if Assignee, in its discretion and in good faith determines that such Lien Claim
should be contested, by obtaining a bond or providing a cash escrow acceptable
to the Assignor in an amount not less than 150% of the maximum amount of such
Lien Claim, including possible interest that may accrue on the same. Failure by
Assignee to discharge such Lien Claim or obtain and provide to the Assignor such
bond or cash escrow within the fifteen (15) day said period shall be a breach of
this Agreement. Notwithstanding anything to the contrary contained in this
Agreement or the Escrow Agreement, in the event any Lien Claims exist at a time
when Assignee otherwise is entitled to the return, refund, payment or delivery
of the Earnest Money under any provisions of this Agreement, the Earnest Money
shall not be refunded to Assignee, but an amount equal to 150% of the amount of
any outstanding and unsatisfied Claims shall be deducted and withheld from the
Earnest Money and retained in escrow. Such amount shall be retained in Escrow
until such time as the Lien Claims are satisfied and Assignee has performed its
indemnification obligations with respect thereto. The balance of the Earnest
Money, less and except the hold back amount, shall be refunded to Assignee on
the date that Assignee otherwise becomes entitled to a return, refund, payment
or delivery of the Earnest Money. If Assignee fails to discharge such Lien Claim
or obtain and provide to the Assignor such bond or cash escrow within the
fifteen (15) day said period, Assignor shall have the right to use and apply the
Earnest Money to satisfy Lien Claims.
3.4 Damage to Land; Restoration and Indemnification Obligations. If and to the
extent Assignee or any of Assignee’s Representatives shall cause any damage to
the Land during the performance of any soil, environmental and engineering tests
and inspections of the Land, to the extent Assignee gives its express written
consent for the performance of any such

 

Page 3



--------------------------------------------------------------------------------



 



testing, Assignee undertakes and agrees to restore the Land to as near as may be
possible to the condition it existed prior to the occurrence of such damage.
Assignee hereby undertakes and agrees to indemnify, defend and hold the
Assignor, and its agents, representatives and employees harmless from any claim,
loss, cost, expense, liability, damage, loss or injury, including reasonable
attorneys’ fees, caused by Assignee and any of the Assignee’s Representatives
arising out of or related to such entry upon the Land including, without
limitation, any damage or injury caused by Assignee and Assignee’s
Representatives in performing said tests and inspections and any failure of
Assignee to perform its restoration obligations.
3.5 Survival. The obligations of Assignee under this Paragraph 3 and each
sub-paragraph contained in this Paragraph 3 shall survive and continue in full
force and effect following the Closing or any termination of this Agreement.
4. Disclaimer — Inspection Materials. Assignee acknowledges and agrees that
neither Assignor nor any of its officers, directors, principals, agents,
attorneys, employees or contractors have made or are making any representations
or warranties regarding the Land or the truth, accuracy or completeness of any
documentation relating to the Land, or any engineering reports, architectural
reports, feasibility reports, marketing reports, soils reports, environmental
reports, analyses or data or other similar reports, analyses, data or
information of whatever type or kind and any other information which Assignee
has received or may hereafter receive from the Assignor or the Assignor’s
agents, attorneys or representatives relating to the Land (collectively,
“Property Documentation”). Assignee further acknowledges and agrees that
Assignor has provided the Property Documentation to Assignee (a) solely as an
accommodation to Assignee, (b) without any representation or warranty of any
kind or nature on the part of Assignor, (c) on the express condition that
Assignee has performed or will perform its own independent verification of the
accuracy, reliability and completeness of the Property Information, and (d)
based on Assignee’s understanding and agreement that it will not rely thereon.
Assignee hereby fully and forever releases, acquits and discharges Assignor and
the Assignor’s agents, attorneys or representatives of and from any claims,
actions, causes of action, proceedings or liability, whether known or unknown,
arising from the inaccuracy, unreliability or incompleteness of, or any defect,
or mistake in any of the Property Documentation. Assignee acknowledges and
agrees that the terms of this Paragraph 4 shall survive the Closing or any
termination of this Agreement.
5. Limitation on Assignor’s Representations and Warranties. Except as provided
herein, Assignor makes no representation or warranty, express or implied, to
Assignee or any other person with respect to the Loan or any Loan Document, or
any other matter with respect to the Loan or any Loan Document. Specifically,
and not as a limitation of any other provision hereof, Assignor makes no
representation or warranty, express or implied, to Assignee or any other person
with respect to the condition (financial or otherwise) of Borrower or any other
person; the existence or nature of any asset or liability of Borrower; the
ability of Borrower or any other person to perform its obligations under the
Loan Documents; the existence, perfection or priority of any lien securing
performance under the Loan Documents; the validity or enforceability of the Loan
or any of the Loan Documents; or the effect of this Agreement upon the rights of
Assignee or any other person under any Loan Document. The Loan Documents are
purchased and sold “AS IS.” The terms and

 

Page 4



--------------------------------------------------------------------------------



 



conditions set forth herein are the result of arm’s-length bargaining between
parties familiar with transactions of this nature. The price, terms and
conditions reflect the fact that except for the representations and warranties
of Assignor, as set forth below, Assignee shall have the benefit of, and is
relying upon, no statements, representations or warranties, express or implied,
made by or enforceable directly against Assignor or Assignor’s affiliates or the
officers, employees, consultants, appraisers, attorneys and agents of each.
6. Assignee’s Representations and Warranties. Assignee hereby represents and
warrants to Assignor, and agrees, that:
6.1 Assignee has all right, power, legal capacity and authority to execute and
deliver this Agreement and to perform hereunder and under any other agreement or
document that Assignee may execute and deliver in connection herewith.
6.2 The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated by this Agreement do not and will
not (i) violate any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award presently in effect having applicability to
Assignee or any property of Assignee, (ii) result in a breach or constitute a
default under any agreement to which Assignee is subject, or (iii) require any
authorizations, consents, approvals, licenses, exemptions from or filings or
registrations with any state, commonwealth, federal, foreign, territorial,
regulatory, or other governmental department, commission, board, bureau, agency
or instrumentality.
6.3 Assignee has made such examination, review and investigation of Borrower,
and of the facts and circumstances necessary to evaluate Borrower, as Assignee
has deemed necessary or appropriate.
6.4 Assignee has received copies of each of the Loan Documents and has made such
examination, review and investigation of the Loan, the Loan Documents and the
Land securing the Loan, if any, water rights and water agreements, if any,
relating to the Land (“Water Rights”) and of the related facts and circumstances
necessary to evaluate the Loan, the Loan Documents, the Land and the Water
Rights as Assignee has deemed necessary or appropriate.
6.5 Except for those explicitly provided herein, Assignee has not relied on any
statement, representation or warranty, express or implied, of Assignor or any of
Assignor’s officers, employees, consultants, appraisers, attorneys or agents,
regarding Borrower, the Loan, the collectability of the Loan, the Loan
Documents, the Land and the Water Rights. Assignee has made its own independent
evaluation of Borrower, the Loan, the collectability of the Loan, the Loan
Documents, the Land and the Water Rights.
6.6 Assignee acknowledges that (i) Assignor is not responsible for any
statement, representation or warranty of Borrower, of any person acting or
purporting to act on behalf of Borrower, or contained in any Loan Document,
(ii) Assignee possesses such information as Assignee deems necessary or
appropriate in order for Assignee to evaluate Borrower, and (iii) there may
exist at this time various events of default under the Loan Documents,
including, but not limited to, default in the payments required thereunder.

 

Page 5



--------------------------------------------------------------------------------



 



6.7 Assignee is acquiring the Loan for its own account and not with a view to,
or for sale in connection with, any public distribution thereof, and Assignee
has no present intention of making any distribution of the Loan or any Loan
Documents in a manner which would violate any applicable securities or banking
laws. Neither Assignee, nor any parent, subsidiary or affiliate of Assignee, is
related to or affiliated in any way with the Borrower or Neumann Homes, Inc.
6.8 This Agreement constitutes the legal, valid and binding obligation of
Assignee enforceable against Assignee in accordance with its terms and is
entered into voluntarily by Assignee. The transaction represented hereby is an
arms-length transaction for fair value.
7. Assignor’s Representations and Warranties. Assignor hereby represents and
warrants to Assignee, and agrees, that:
7.1 Assignor is the sole legal and beneficial owner and holder of the Loan
Documents. Except as may be evidenced by the Loan Documents, Assignor (i) has
not assigned or otherwise transferred to any third party any rights with respect
to the Loan or any rights to the indebtedness represented by the Loan Documents
or any rights to the collateral securing the Loan; (ii) has not released any
collateral securing the Loan or modified or terminated its security interest in
such collateral; and (iii) has not modified the Loan Documents in any material
respect.
7.2 Assignor has all right, power, legal capacity and authority to execute and
deliver this Agreement and to perform hereunder and under each other agreement
that Assignor may execute and deliver in connection herewith.
7.3 The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated by this Agreement do not and will
not (i) violate any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award presently in effect having applicability to
Assignor or any property of Assignor, (ii) result in a breach or constitute a
default under any agreement to which Assignor is subject, or (iii) require any
authorizations, consents, approvals, licenses, exemptions from or filings or
registrations with any state, commonwealth, federal, foreign, territorial,
regulatory, or other governmental department, commission, board, bureau, agency
or instrumentality.
7.4 This Agreement constitutes the legal, valid and binding obligation of
Assignor enforceable against Assignor in accordance with its terms and is
entered into voluntarily by Assignor. The transaction represented hereby is an
arms-length transaction for fair value.
8. Conditions Precedent to Closing. The closing of the transactions contemplated
by this Agreement (“Closing”) shall take place on the date which is ten
(10) days following the expiration of the Inspection Period, time being of the
essence, and shall be effective upon the occurrence of all of the following:
8.1 Assignor’s receipt of Seven Million and No/100 Dollars ($7,000,000.00) (the
“Purchase Price”) by wire transfer in accordance with wire instructions shown on
Schedule I hereto, such Purchase Price to take into consideration any Earnest
Money deposit made by Assignee, to the extent such Earnest Money deposit has not
been applied to any of Assignee’s obligations relating to the Land, as provided
herein; and

 

Page 6



--------------------------------------------------------------------------------



 



8.2 Assignee’s receipt of the original Promissory Note and Guaranty (or a lost
note and guaranty affidavit, if Assignor cannot produce the originals) and, to
the extent Assignee has actual possession of original Loan Documents, all of the
other original Loan Documents, in each case endorsed or otherwise transferred by
Assignor, where appropriate, without recourse, representation or warranty,
except as expressly provided in this Agreement.
9. Delivery of Property Documents. Within ten (10) business days after the date
of Closing, to the extent not previously delivered to Assignee, Assignor will,
at Assignee’s expense, ship the Property Documents held in Assignor’s actual
possession, if any, to Assignee at Assignee’s address set forth beneath its
signature.
10. Further Actions. Assignor and Assignee hereby covenant and agree to execute
and deliver all such documents and to take all such further actions as any of
them may reasonably deem necessary from time to time to carry out the intent and
purpose of this Agreement and to consummate the transactions contemplated
hereby, without material cost, liability or expense to the party asked to take
such further actions.
11. Governing Law. This Agreement and all documents executed in connection
herewith shall be deemed contracts made under the laws of the State of Illinois
and shall be construed and enforced in accordance with and governed by such
laws.
12. Default.
12.1 Assignee’s Failure to Close. If Assignee should fail to close the
transaction contemplated herein as and when required under the terms of this
Agreement, Assignor may terminate this Agreement by giving written notice of
termination to Assignee. In the event of any such failure to close by Assignee,
Assignor shall be entitled to retain Seventy-Thousand Dollars ($70,000) of the
Earnest Money as and for liquidated damages as Assignor’s sole remedy on account
of Assignee’s failure to close, in lieu of any other claims or rights to sue
Assignee for money damages on account of such failure to close, it being
acknowledged and agreed that Assignor’s actual damages are difficult or
impossible to ascertain for Assignee’s failure to close hereunder. After
deducting the amount specified above, Assignor shall refund the balance of the
Earnest Money to Assignee, so long as Assignee is not otherwise entitled to
retain Earnest Money under the terms of this Agreement. In the event Assignor
shall so terminate this Agreement, (a) the Assignor shall be entitled to
entertain any and all bids for the Loan and Loan Documents from any other
parties, (b) Assignee shall have no rights or interests in or to the Loan and
the Loan Documents arising out of this Agreement, (c) Assignor shall have no
duties or obligations to Assignee (other than to direct the Escrow Agent to
refund the balance of the Earnest Money), and (d) Assignee shall have no rights
or claims with respect to the Assignor (other than with respect to the balance
of the Earnest Money). Notwithstanding any such termination, all of the
provisions of this Agreement which by their express terms are intended to
survive termination of this Agreement shall survive such termination and remain
in full force and effect.

 

Page 7



--------------------------------------------------------------------------------



 



12.2 Other Assignee Breach or Default. If Assignee should default or breach any
other duties or obligations to be performed by Assignee under this Agreement
(other than a failure to close as and when required under the terms of this
Agreement), Assignor may terminate this Agreement by giving written notice of
termination to Assignee. In the event of any such default or breach by Assignee,
Assignor shall be entitled to any applicable remedy at law or in equity. In the
event Assignor shall so terminate this Agreement, (a) the Assignor shall be
entitled to entertain any and all bids for the Loan and Loan Documents from any
other parties, (b) Assignee shall have no rights or interests in or to the Loan
and the Loan Documents arising out of this Agreement, (c) Assignor shall have no
duties or obligations to Assignee (other than to direct the Escrow Agent to
refund the Earnest Money, if applicable), and (d) Assignee shall have no rights
or claims with respect to the Assignor (other than with respect to the Earnest
Money, if applicable). Notwithstanding any such termination, all of the
provisions of this Agreement which by their express terms are intended to
survive termination of this Agreement shall survive such termination and remain
in full force and effect.
12.3 Breach of Default by Assignor. If the Assignor shall default or breach its
obligations to be performed by Assignor under this Agreement, Assignee shall be
entitled, as its sole and exclusive remedy hereunder, in lieu of any other
claims, rights or remedies that otherwise might be available to Assignee, to
enforce the terms of this Agreement by injunctive relief in the Circuit Court of
Cook County, Illinois and receive a refund of the Earnest Money, unless there
are any pending or threatened Claims or Lien Claims under any indemnity
undertaking made by Assignee herein or any unsatisfied restoration obligation of
Assignee as provided in Paragraph 3 hereof, in which event, the Assignor shall
have the right to withhold a portion of the Earnest Money up to 150% of the
amount of such claim(s) as security for such obligations until such time as any
such claims are paid in full, satisfied or released.
13. Waiver of Claims Against Assignor. Except to the extent expressly provided
in Paragraph 12.3 hereof, Assignee agrees that no claim may be made by Assignee
against Assignor or its shareholders, directors, officers, employees or agents
for any special, indirect or consequential damages related to any breach or
wrongful conduct (whether the claim therefore is based on contract, tort or duty
imposed by law) in connection with, arising out of or in any way related to the
transactions contemplated and relationship established by this Agreement, any
other document executed in connection herewith or any of the Loan Documents, or
any act, omission or event occurring in connection therewith. Assignee hereby
waives, releases and agrees not to bring a claim for any such damages, whether
or not accrued and whether or not known or suspected to exist in its favor.
14. Brokers. Assignor and Assignee each represent and warrant to the other that
they have not used the services of any broker in connection with this Agreement.
Assignee shall indemnify, defend and forever save and hold Assignor harmless
from and against claims for brokerage or commission in connection with this
transaction by Broker and any other person or entity claiming by, through or
under Assignee.

 

Page 8



--------------------------------------------------------------------------------



 



15. WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT LEGALLY PERMISSIBLE, THE PARTIES
HERETO WAIVE TRIAL BY JURY IN RESPECT OF ANY CLAIM, DISPUTE OR ACTION ARISING
OUT OF, RELATED OR PERTAINING TO THIS AGREEMENT, THE LOAN, THE LOAN DOCUMENTS OR
THE LAND. THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE AND EACH
PARTY HEREBY REPRESENTS THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN
MADE BY ANY PERSON OR ENTITY TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY
WAY MODIFY OR NULLIFY ITS EFFECT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
THE PARTIES ENTERING INTO THIS AGREEMENT. EACH PARTY IS HEREBY AUTHORIZED TO
FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER OF JURY TRIAL. ASSIGNEE REPRESENTS AND WARRANTS THAT IT HAS BEEN
REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY
INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE
OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.
16. Indemnity.
16.1 Assignee and the Assignee’s successor and assigns hereby jointly and
severally indemnify and hold the Assignor and its affiliates and their
respective officers, employees, consultants, appraisers, attorneys and agents
(“Indemnified Parties”), harmless from and against any and all liabilities,
claims, actions or causes of action, assessments, losses, fines, penalties,
costs, losses, damages and expenses, including attorney’s fees (including,
without limitation, contingency or similar fee arrangements) and expert witness
fees, sustained or incurred by Indemnified Parties as a result of, or arising
out of, or by virtue of: (a) the debt relationship evidenced by the Loan
Documents (except to the extent arising or accruing prior to the date of
Closing); (b) the inaccuracy of any representation or warranty made by the
Assignee to the Assignor herein; (c) a breach by the Assignee of any covenant of
this Agreement to be performed by the Assignee; (d) any and all liabilities
arising out of any claim based upon breach of contract or the tortious or
unlawful acts or omissions of the Assignee in regard to the Loan; (e) any and
all liabilities arising out of any claim made by any person, organization or
association against the Assignee and/or Assignor with respect to the Loan,
except liabilities arising out of any claim made against Assignor to the extent
such claim arises or accrues prior to the date of Closing; and (f) ad valorem,
real property and personal property taxes relating to the Land, whether accrued,
due or payable before or after the date of this Agreement or the date of
Closing. The Assignor may defend any such claim or cause of action brought or
asserted against the Assignor arising out of any of the foregoing set forth in
subsections (a)-(f) of this Section at the expense of the Assignee, with counsel
designated by Assignor and to the exclusion of the Assignee. Alternatively, the
Assignor may call upon the Assignee to defend any such action at the Assignee’s
sole cost and expense. The Assignor may, in the Assignor’s sole and exclusive
discretion (after consultation with Assignee), adjust, settle, or compromise any
such Claim or cause of action made upon or brought against the Assignor, and the
Assignee shall indemnify the Assignor for any such amounts adjusted, settled or
compromised, as well as all costs and expenses, including attorneys’ fees,
(including without limitation, contingency or similar fee arrangements) incurred
in connection therewith. The Assignee acknowledges and agrees that the

 

Page 9



--------------------------------------------------------------------------------



 



Assignee’s liability and obligations hereunder are unconditional, unlimited and
shall continue in full force and effect at all times hereafter, including,
without limitation, following any subsequent assignment by the Assignee of the
Loan Documents, or any of them, unless specifically terminated in writing by a
duly authorized officer of the Assignor.
16.2 The Assignee will not violate any laws, rules or regulations relating to
unfair credit collection practices in connection with the Loan Documents. The
Assignee hereby indemnifies the Assignor and agrees to hold the Assignor
harmless from and against any and all claims, demands, losses, damages,
penalties, fines, forfeitures, judgments, legal fees and any other costs, fees,
and expenses incurred by the Assignor as a result of any claim, demand or
assertion that, after the effective date, the Assignor was in any way involved
in or had in any way authorized any unlawful collection practices in connection
with the Loan Documents.
17. Notices. All notices hereunder shall be in writing to the address or
addresses set forth below and will be deemed to have been given as of the date
delivered or telecopied, or if by overnight courier service, the day after
delivery to such service if overnight delivery is so designated, or if mailed by
registered or certified mail, return receipt requested, the third business day
after being so mailed. Assignor will endeavor to deliver copies of notices given
to Assignee to Assignee’s attorneys, Senn Visciano Rosenstein P.C., 1801
California Street, Suite 4300, Denver, Colorado 80202-2604, Attention Mark A.
Senn, Esq. (e-mail: msenn@sennlaw.com). Assignee will endeavor to deliver copies
of notices given to Assignor to Assignor’s attorneys, Duane Morris LLP, 190
South LaSalle Street, Suite 3700, Chicago, Illinois 60603, Attention: John R.
Weiss, Esq. (e-mail: jrweiss@duanemorris.com).
18. Environmental Matters.
18.1 Assignee expressly acknowledges that there may be certain environmental
issues and/or risks with respect to the Land described in the Loan Documents as
securing the Loan (together with all buildings, structures and improvements
situated thereon). Assignor has no information other than that found in the Loan
files regarding the environmental condition of the Land. Assignee has been
expressly advised by Assignor to conduct an independent investigation and
inspection of the Land utilizing such experts as Assignee deems to be necessary
in order to make an independent assessment of all environmental liability and
risk with respect to the Land.
18.2 It is Assignee’s sole responsibility to investigate, and before entering
into this Agreement Assignee has, to its satisfaction, investigated the past,
present and future environmental condition of the Land and any real property
adjacent to or in the vicinity of the Land. It is Assignee’s sole responsibility
to take whatever action Assignee deems necessary to protect its interests both
before and after the effective date of this Agreement with respect to Assignee’s
potential liability for any present or future hazardous materials contamination
and environmental impairment of the Land and any real property adjacent to or in
the vicinity of the Land or any claims for personal injury or property damage as
a result thereof.

 

Page 10



--------------------------------------------------------------------------------



 



18.3 Except as provided in this Agreement, Assignor makes no representation or
warranty and expressly disclaims all implied warranties regarding: the past,
present or future environmental condition, impairment, or hazard materials
contamination of the Land and any real property adjacent to or in the vicinity
of the Land and any human health issues or concerns; any local, state or federal
government actions or proceedings regarding the hazardous materials
contamination or environmental impairment of the Land or any real property
adjacent to or in the vicinity of the Land; the cost of remediating or otherwise
removing or eliminating any hazardous materials or environmental impairment of
the Land or any real property adjacent to or in the vicinity of the Land;
whether any tenants of the Land or owners, users or tenants of any real property
adjacent to or in the vicinity of the Land have any claims or have suffered any
damages, for personal injury or property damage, as a direct or indirect result
of the hazardous materials contamination and environmental impairment of the
Land; and, any existing building code violations present on the Land.
19. Tax Reporting. On the effective date of this Agreement, Assignor shall be
relieved of, and Assignee shall assume all responsibility for, any tax reporting
required with respect to the Loan, including, without limitation, any reporting
which may be required with respect to debt forgiveness.
20. Assumption of Obligations. The Assignee agrees to be bound, after the date
of Closing, by the terms of the Loan Documents and hereby assumes, as of the
date of Closing, all obligations of the Assignor thereafter accruing under the
Loan Documents, including but not limited to loan administration and servicing
obligations.
21. Assignee’s Duties Regarding Pending Litigation.
21.1 If a Loan is the subject of any type of pending litigation, including
without limitation, any bankruptcy proceeding of the Borrower, then the Assignee
shall notify the Assignor in writing, prior to the effective date, of the name
of the attorney selected by the Assignee to represent the Assignee’s interest in
such litigation or bankruptcy proceeding. The Assignee shall, immediately after
the effective date, notify the Clerk of the Court and all counsel of record that
the Loan Documents relating to the Loan were assigned by the Assignor to the
Assignee. The Assignee shall have the Assignee’s attorney file appropriate
pleadings with the Court (including, without limitation, if applicable, a proof
of claim) immediately after the Closing, substituting the Assignee’s attorney
for the Assignor’s attorney and also removing the Assignor as a party to the
litigation and substituting the Assignee as the real party in interest, all
pursuant to forms and filings as prescribed by the rules of the applicable
Court. Copies of all such notices and pleadings will be provided by the Assignee
to the Assignor and the Assignor’s attorney in the subject litigation or
bankruptcy proceeding promptly upon the sending or filing thereof. In the event
the Assignee is unsuccessful in substituting, or does not substitute, the
Assignee’s attorney for the Assignor’s attorney, or in removing the Assignor as
a party in interest, then the Assignee agrees to reimburse the Assignor, upon
demand, for the Assignor’s continued reasonable legal expenses in such
litigation or bankruptcy proceeding, after closing of the within Agreement. The
Assignee shall reimburse the Assignor for all legal fees and expenses reasonably
incurred subsequent to the effective date in connection with such litigation or
bankruptcy proceeding, irrespective of whether such legal fees are incurred with
legal counsel performing services on an hourly basis, pursuant to a contingency
or similar fee arrangement or otherwise.

 

Page 11



--------------------------------------------------------------------------------



 



21.2 Should the Assignee reach a resolution of a Loan with the Borrower through
litigation, stipulated judgment, or otherwise, at such time, the Assignee shall
use commercially reasonable efforts to obtain from such Borrower a complete
release of liability of and covenant not to sue the Assignor, and its
affiliates, and their respective, officers, employees, agents and attorneys.
21.3 All pleadings filed by Assignee in any matter related to the Loan
Documents, must comply with all applicable State and Federal laws, rules and
regulations (including, but not limited to, the Gramm-Leach-Bliley Act; 15 USC
6801 et. seq.) regarding the prohibition on disclosure of non-public financial
information.
22. Reimbursement for Use of Assignor’s Agents. In the event of litigation with
respect to a Loan in which the Assignor or any of the Assignor’s officers,
employees, agents or attorneys are requested or required, by subpoena, court
order, or otherwise, to perform any acts, including but not limited to
testifying in litigation, preparing responses to subpoenas or other legal
process or pleadings, and/or performing any review of public or private records
such as tracing funds, whether said litigation is commenced by the Assignee, the
Borrower, or any other party, the Assignee shall indemnify and promptly
reimburse the Assignor for all reasonable costs and expenses incurred in
connection therewith; provided, however, that the foregoing shall not extend to
attorney’s fees, costs or expenses incurred by the Assignor in connection with
(a) any dispute arising out of or relating to this Agreement, or (b) any claim
based upon breach of contract or the tortious or unlawful acts or omissions of
the Assignor in regard to the Loan prior to the date of Closing.
23. Transfer and Recordation Taxes; Responsibility for Recording. The Assignee
shall promptly and diligently record, at the Assignee’s sole expense, all
assignments and notices, necessary to effect the transaction described in this
Agreement. The Assignee shall be responsible for, and shall pay when due and
payable, all transfer, filing and recording fees and taxes, costs and expenses,
with respect to the filing or recording of any document or instrument
contemplated hereby. The Assignee shall bear sole responsibility for recording
all assignments, instruments or other documents delivered to the Assignee
pursuant to this Agreement. The Assignee hereby indemnifies and holds the
Assignor harmless from and against any and all claims, liability, costs, and
expenses arising out of or in connection with the failure of the Assignee to
record such assignments and notices, and to pay any such amounts, on a timely
basis.
24. Responsibility for Ad Valorem, Real Property and Personal Property Taxes.
The Assignee shall be responsible for, and shall pay when due and payable, all
applicable ad valorem, real property and personal property taxes, costs and
expenses (including, without limitation, any applicable late fees, penalties and
interest). The Assignee hereby indemnifies and holds the Assignor harmless from
and against any and all claims, liability, costs, and expenses arising out of or
in connection with the failure of the Assignee to pay any such amounts, on a
timely basis.

 

Page 12



--------------------------------------------------------------------------------



 



25. Exclusivity. Assignee acknowledges that during the Inspection Period,
Assignor shall have the right to continue to market the Loan for sale, and to
contact, discuss, negotiate and otherwise deal with prospective purchasers;
solicit, entertain and negotiate offers to sell the Loan and the Loan Documents;
and execute back-up agreements for the sale of the Loan and the Loan Documents,
provided, however, that for so long as Assignee is not in default of any of its
representations, warranties, covenants and obligations hereunder and this
Agreement remains in effect, Assignor agrees not to close on the sale of the
Loan and the Loan Documents to any other party.
26. Miscellaneous Provisions.
26.1 This Agreement may be signed in counterparts, each of which shall be an
original and each of which taken together shall constitute one agreement.
26.2 This Agreement may not be changed, waived, discharged or terminated orally,
but only by an instrument in writing signed by the party against which
enforcement of such change, waiver, discharge or termination is sought.
26.3 This Agreement shall be valid and binding when executed by the Assignee and
the original or facsimile thereof is received and accepted by the Assignor. The
executed Agreement may be sent via facsimile to the facsimile numbers set forth
in the signature blocks below. Facsimile signatures shall be deemed valid and
binding to the same extent as an original signature.
26.4 The agreements, representations and warranties of the Parties contained
herein shall survive the consummation of the transactions contemplated hereby.
26.5 This Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the Parties hereto, their respective successors and assigns. No
other person or entity shall be entitled to claim any right or benefit
hereunder, including, without limitation, the status of a third party
beneficiary hereunder.
26.6 Except for any written agreement of confidentiality between Assignor and
Assignee, the License Agreement and the Escrow Agreement which shall survive the
consummation of the transactions contemplated hereby, this Agreement and any
assignments or other documents executed in connection with this Agreement, sets
forth the entire agreement and understanding of the Parties hereto with respect
to the transactions contemplated hereby and are intended by the Parties as the
final expression of their agreement and, therefore, incorporate all negotiations
of the Parties hereto. The Parties hereto acknowledge that they are relying on
no written or oral agreement, representation, warranty, or understanding of any
kind.
26.7 In case any provision in this Agreement shall be invalid, illegal or
unenforceable, such provision shall be severable from the remainder of this
Agreement and the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
26.8 This Agreement may not be amended, waived or modified in any manner without
the prior written consent of the party against whom the amendment, waiver, or
modification is sought to be enforced.

 

Page 13



--------------------------------------------------------------------------------



 



26.9 Each party shall bear their own costs and expenses incurred in negotiating,
closing and carrying out the transactions contemplated by this Agreement.
26.10 The terms and conditions set forth in this Agreement are the product of
joint draftsmanship by all Parties, each being represented by legal counsel of
their choice in connection with this Agreement, and any ambiguities in this
Agreement or any documentation prepared pursuant to or in connection with this
Agreement shall not be construed against any of the Parties because of
draftsmanship.
26.11 In the event any party institutes legal proceedings in connection with, or
for the enforcement of this Agreement or any provision hereof, the prevailing
party shall be entitled to recover from the losing party its costs and expenses,
including reasonable attorneys’ fees, at both trial and appellate levels and in
any bankruptcy proceeding.
The remainder of this page is intentionally left blank;
signatures appear on the following page.

 

Page 14



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have duly executed this Loan Sale and Assignment
Agreement as of the date first above written.

            Assignor:

BANK OF AMERICA, N.A.
      By:   /s/ Traci Craig         Traci Craig, Vice President        Bank of
America NA
101 E. Kennedy Blvd. 10th Floor
Tampa, Florida 33602
MC: FL1-400-10-07
Telephone: 813-225-8478
Fascimile: 813-225-8327        Assignee:

Pure Cycle Corporation,
a Colorado corporation
      By:   /s/ Mark Harding         Mark Harding        President and Chief
Executive Officer
500 East 8th Avenue
Suite 201
Denver, Colorado 80203
Phone: (303) 292-3456
Fax: (303) 292-3475     

 

Page 15



--------------------------------------------------------------------------------



 



EXHIBIT A: DESCRIPTION OF LOAN DOCUMENTS
1. LOAN:
Title of Loan: Promissory Note
Original principal amount: $17,400,000.00
Date of Loan: September 12, 2005
Payable to the order of: LaSalle Bank National Association
2. DEED OF TRUST:
Title of Deed of Trust: Deed of Trust, Security Agreement, Assignment of Leases
and Rents and Fixture Filing
Grantor: Sky Ranch LLC, a Colorado limited partnership
Trustee: Public Trustee of Arapahoe County, Colorado
Beneficiary: LaSalle Bank National Association
Dated: September 12, 2005
Recorded as Document Number: B5137538
In the Official Records of Arapahoe County
State of Colorado
On [Date] September 13, 2005
3. ASSIGNMENT OF RENTS:
Title of Document: Assignment of Rents and Leases
Assignor: Sky Ranch LLC, a Colorado limited partnership
Assign: LaSalle Bank National Association
Dated: September 12, 2005
Recorded as Document Number: B5127539
In the Official Records of Arapahoe County
State of Colorado
On [Date] September 13, 2005

 

 



--------------------------------------------------------------------------------



 



4. MODIFICATION AGREEMENT:
Title of Modification Agreement (if any): Modification of Loan Documents
Parties to Modification Agreement: Sky Ranch LLC, Neumann Homes, Inc., and
LaSalle Bank National Association
Dated: September 12, 2006
Recorded as Document Number B6154257
In the Official Records of Arapahoe County,
State of Colorado
On [Date] October 30, 2006
5. MODIFICATION AGREEMENT:
Title of Modification Agreement (if any): Second Modification of Loan Documents
dated
Parties to Modification Agreement: Sky Ranch LLC, Neumann Homes, Inc., and
LaSalle Bank National Association
Dated: March 12, 2007
Recorded as Document Number                     
In the Official Records of Arapahoe County,
State of Colorado
On [Date] March      , 2007
6. SECURITY AGREEMENT:
Title of Security Agreement:
                                                            
Date:                               
Executed in favor of:
                                                            
7. CERTIFICATE:
Title: Certificate of Representations, Warranties and Covenants
Date: September 12, 2005
Parties: Sky Ranch LLC to LaSalle Bank National Association
8. ENVIRONMENTAL INDEMNITY:
Title of Environmental Agreement: Environmental Indemnity Agreement
Date: September 12, 2005
Executed by: Sky Ranch LLC and Neumann Homes, Inc.
Executed in favor of: LaSalle Bank National Association

 

Page 2



--------------------------------------------------------------------------------



 



9. REMARGINING AGREEMENT:
Title of Remargining Agreement: Remargining Agreement
Date: September 12, 2005
Executed by: Neumann Homes, Inc.
Executed in favor of: LaSalle Bank National Association
10. UCC-1 FINANCING STATEMENT:
Filed with Secretary of State, State of                                         
On [Date]                               
File No.                     
As continued [Date]                               
File No.                     
Recorded with the County Clerk of                                         
County
State of                               
At: [Book/Volume           , Page/Instrument] Number                          
As continued [Date}                               
At [Book/Volume           , Page/Instrument]Number                          
11. GUARANTY:
Title of Guaranty: Guaranty of Payment
Name of Guarantor(s): Neumann Homes, Inc., an Illinois corporation
Date: September 12, 2006
Executed in favor of: LaSalle Bank National Association, a national banking
association

 

Page 3